DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to 4/16/2021. 
Claims 1-19 are pending. Claim 20 is withdrawn. 
Previous rejections of the claims under 35 USC 103 have been withdrawn and new rejections are provided below. 
Response to Arguments
Applicant’s arguments, see the reply filed 4/16/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 103 have been fully considered and are persuasive. While the membrane produces a permeate stream enriched in normal alkanes relative to the feed mixture (which reads on one), the membrane is disclosed as selective to aromatic or non-aromatic compounds and not n-alkanes. Thus, the membrane arguably is not a normal alkane-selective membrane as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13, 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 19 recites the limitation "the n-paraffins and the isoparaffins”.  There is insufficient antecedent basis for this limitation in the claim. N-paraffins and isoparaffins are introduced in claim 1 as they relate to compounds in the hydrocarbon mixture (feed) of claim 1. However, the terms as used in claims 7 and 19 describe a portion of the reject stream after hydrocracking. Thus, the term appears to be referencing components in the hydrocracked effluent further treated in the claims, but also references components to be fed to the membrane in the upstream step. Thus, it is unclear and indefininte. 
Claim 12 recites sending the reject stream to the steam cracker. Claim 1 from which it depends teaches sending the permeate stream to the steam cracker. This is inconsistent and indefinite. 
Claim 13 recites sending the two or more streams through a first/naphtha, second kerosene, and third/diesel membrane, however, claim 11 from which claim 13 depends recites passing each of the two or more streams separately through “the normal alkane selective membrane”, which appears to be a singular membrane.
Claim 14 depends from claim 11 and recites treating each of the permeate and reject streams from three separate membrantes. Claim 11 from which it depends teaches passing each of two or more intermediates separately through “the normal alkane-selective membrane”. Thus, each of the two or more stream of claim 11 are passed separately through the same membrane. It is unclear where the streams from claim 14 originate, if they are intended to be the intermediate streams of claim 11, and the single versus plural membranes render the claim indefinite. For purpose of examination below, there are plural membranes and the feeds are various fractions from the hydrocracked eflfuent  passing through individual membranes as discussed in the instant specification.
Claim 17 recites the term "increasing a yield" is a relative term which renders the claim indefinite.  It is not clear from the claim what situation the yield is increased over—passing the same mixture without any separation? For purposes of examination below, it is assumed that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-5, 8-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2006/0205988) in view of Jolimaitre (US 2006/0281960).
With respect to claims 1, 4, 5, Rice (US 2006/0205988) teaches a process for producing ethylene from a hydrocarbon mixture using steam cracking (abstract). Rice teaches separating normal paraffins from a hydrocarbon mixture by selectively retaining the normal paraffins on an adsorbent; desorbing the normal paraffins from the adsorbent to yield an extract stream comprising C5-9 normal paraffins and desorbent and separating the extract stream into a desorbent and a stream comprising C5-9 normal paraffins; and passing the normal paraffins into a cracking zone and producing ethylene (claim 1). Rice teaches wherein the feedstream is a broad range naphtha hydrocarbon fraction (0008) which includes at least normal paraffins, non-normal paraffins, aromatics, and naphthenes (0018). The reject may contain the non-normal paraffins, aromatics, and naphthenes (0018).  Rice teaches that ethylene yield of a cracking unit can be increased if it is charged a C5-9 stream of normal paraffins rather than C5-9 gasoline (0002). Rice teaches that the order of steam cracking tendency of hydrocarbons is normal paraffins, isoparaffins, olefins, naphthenes, and aromatics (0013).
Rice teaches separation of the n-paraffins using selective adsorption and is silent regarding separation by selective membrane separation. 
However, Jolimaitre (US 2006/0281960) teaches separation of at least one n-paraffin from a hydrocarbon feedstock using distillation and membrane separation (abstract; claim 1). Specifically, the feedstock is passed successively and in any order into at least one distillation column and at least one membrane separation unit comprising a selective membrane with regard to at least one n-paraffin (claim 1). One or more stream(s) is (are) recovered from the column and the membrane separation unit, each of said streams being enriched respectively 
The n-paraffin selective membrane, with or without distillation, provides an alternative means for isolating the n-paraffins. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. MPEP 2143. In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the n-paraffin selective adsorption step of Rice with an n-paraffin selective membrane separation step as taught in Jolimaitre to obtain the predictable result of isolation of the n-paraffins from the naphtha feed stream.
With respect to claim 2, Jolimaitre does not expressly teach wherein the membrane is an organic solvent nanofiltration (OSN) membrane and thus is a known alternative to pervaporation. However, such is known in the art as discussed in the instant specification (par. 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a known OSN selective membrane as an alternative to obtain predictable results of separation of an n-paraffin stream from the naphtha feed.
With respect to claims 3 and 8, Jolimaitre teaches using pervaporation mode of operation of the membrane, which occurs in liquid phase (0201). 
With respect to claim 9, Jolimaitre teaches heating prior to membrane separation (see Figure 2) and applying vacuum or purge gas on the permeate side of the membrane (0201).
With respect to claims 16-17, Rice teaches that steam cracking n-paraffin instead of the whole naphtha increases the yield of ethylene produced (0002). Further, given the same process is being conducted the same relative results are expected. 
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Jolimaitre as applied to claim 1, further in view of Ward (US 2016/0369190). 
claim 6, Rice teaches further treating the reject stream in reforming or aromatization reactions. While a reforming process is known to include both hydrocracking and isomerization reactions, Rice is silent regarding subjecting the reject stream to a hydrocracking process.  
However, Ward teaches a process for producing aromatics and light olefins from a hydrocarbon feedstock, wherein the hydrocarbon is separated by solvent extraction into a paraffinic raffinate and an aromatic extract (abstract). The paraffins are passed to a steam cracking unit and the aromatics to a hydrocracking unit. The hydrocracked effluent is separated into an overhead containing light paraffins for steam cracking with the initial paraffin stream and a bottoms that may be used for further processing (abstract; figure; 0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject all or a portion of the reject stream in the process of Rice in view of Jolimaitre to hydrocracking, in addition to or in place of reforming, to increase the amount of paraffins for steam cracking. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, directing all or a portion of the reject stream to a hydrocracking unit in place of or alongside the reforming unit, as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
With respect to claim 19, Ward teaches further treating the hydrocracked bottoms. It would have been within the skill of one in the art to recycle paraffins produced in hydrocracking of Ward through the membrane prior to steam cracking for the benefit of isolating the n-paraffins and increasing yield of ethylene from the hydrocracked paraffin fraction. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Jolimaitre and Ward as applied to claim 6, further in view of Erisken (US 2014/0171704).
claim 7, Rice teaches separating n-paraffins from the naphtha effluent for steam cracking. Ward teaches separating naphtha into paraffin for steam cracking and subjecting the aromatic fraction to hydrocracking, producing additional light C2-C4 hydrocarbons for additional steam cracking and further processing the remaining hydrocracked effluent. Ward is silent regarding further processing the hydrocracked effluent by skeletally isomerizing at least a portion to produce a second normal alkane enriched stream for steam cracking.
In related art of olefin production through steam cracking, Erisken teaches wherein steam cracking of normal paraffins results high yield of ethylene and propylene while steam cracking aromatic compounds results in no or poor olefin production (0003). Thus, to increase the production of desired olefin products, the portion of a naphtha feedstock not containing normal paraffins may be subject to isomerization reactions to obtain additional n-paraffins (abstract; 0014-0016). These n-paraffins may then be subject to steam cracking with high yield olefin production. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the hydrocracked effluent in the process of Rice and Jolimaitre in view of Ward to isomerization to produce n-paraffins for increased production of ethylene and propylene in the steam cracker. 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Jolimaitre as applied to claim 1, further in view of Erisken (US 2014/0171704). 
With respect to claim 18, Rice teaches separation of n-paraffin from naphtha and subjecting the n-paraffin to steam cracking for increased ethylene yield. Jolimaitre teaches separation of n-paraffin using selective membrane separation. The art fails to teach isomerization of the reject stream to produce additional n-paraffins for steam cracking. 
In related art of olefin production through steam cracking, Erisken teaches wherein steam cracking of normal paraffins results high yield of ethylene and propylene while steam cracking aromatic compounds results in no or poor olefin production (0003). Thus, to . 

Claims 1-5, 8-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisken (US 2014/0171704) in view of Jolimaitre (US 2006/0281960).
With respect to claims 1, 3-5, 8-9, and 18, Erisken teaches wherein steam cracking of normal paraffins results high yield of ethylene and propylene while steam cracking aromatic compounds results in no or poor olefin production (0003). Thus, to increase the production of desired olefin products, the portion of a naphtha feedstock not containing normal paraffins may be subject to isomerization reactions to obtain additional n-paraffins (abstract; 0014-0016). Specifically, Erisken teaches separating naphtha using a series of distillation and n-paraffin selective adsorption steps to produce n-paraffin streams 22 31 and reject 33 (figure 1; 0014-0021). The n-paraffins are passed to steam cracking unit 48 (figure 1; 0014-0021,0026). The non-normal paraffins 20 (i-C5) & 33 (reject) are subject to additional isomerization 24 and conversion 34, respectively, to produce additional normal paraffins for steam cracking (figure 1; 0015; 0017). Additional reject conversion may include, for example, reforming or isomerization (0018).
However, Jolimaitre (US 2006/0281960) teaches separation of at least one n-paraffin from a hydrocarbon feedstock using distillation and membrane separation (abstract; claim 1). Specifically, the feedstock is passed successively and in any order into at least one distillation column and at least one membrane separation unit comprising a selective membrane with 
The n-paraffin selective membrane, with or without distillation, provides an alternative means for isolating the n-paraffins. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. MPEP 2143. In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the n-paraffin selective adsorption step of Erisken with an n-paraffin selective membrane separation step as taught in Jolimaitre to obtain the predictable result of isolation of the n-paraffins from the naphtha feed stream.
With respect to claim 2, Jolimaitre does not expressly teach wherein the membrane is an organic solvent nanofiltration (OSN) membrane and thus is a known alternative to pervaporation. However, such is known in the art as discussed in the instant specification (par. 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute a known OSN selective membrane as an alternative to obtain predictable results of separation of an n-paraffin stream from the naphtha feed.
With respect to claims 16-17, Erisken teaches that steam cracking n-paraffin instead of the whole naphtha increases the yield of ethylene produced (0003). Further, given the same process is being conducted the same relative results are expected. 
Claims 6, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisken in view of Jolimaitre as applied to claim 1, further in view of Ward (US 2016/0369190).
claims 6, Erisken teaches further conversion of the reject stream in unit 34 to produce additional normal paraffins (0017) with two nonlimiting examples including reverse isomerization and reforming (0018). Erisken teaches wherein non-normal paraffin components from a naphtha feedstock present a wide difficulty and some, such as aromatics, produces little or no olefins, can lead to fouling, among other problems (0003). 
Ward teaches a process for producing aromatics and light olefins from a hydrocarbon feedstock, wherein the hydrocarbon is separated by solvent extraction into a paraffinic raffinate and an aromatic extract (abstract). The paraffins are passed to a steam cracking unit and the aromatics to a hydrocracking unit. The hydrocracked effluent is separated into an overhead containing light paraffins for steam cracking with the initial paraffin stream and a bottoms that may be used for further processing (abstract; figure; 0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject all or a portion of the reject stream in the process of Erisken in view of Jolimaitre to hydrocracking to increase the amount of paraffins for steam cracking as taught in Ward and as desired by Erisken. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, directing all or a portion of the reject stream to a hydrocracking unit as the conversion unit 34, by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
With respect to claims 7, Erisken teaches sending at least a portion of the reject to isomerization or reforming (0018). 
With respect to claim 19, Erisken teaches separation of n-paraffins from each conversion effluent before sending to the steam cracking reactor. Thus, in the combined process of Erisken, Jolimaitre and Ward, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send the light paraffin effluent . 

Claims 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Jolimaitre as applied to claim 1, further in view of Gould (US 3,409,540).
Claims 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erisken in view of Jolimaitre as applied to claim 1, further in view of Gould (US 3,409,540).
With respect to claim 10, Erisken (0012) and Rice (0015) each teach processing a full boiling range naphtha feedstock. Erisken does not explicitly teach wherein the naphtha is a hydrocracked naphtha or sending the low boiling C2-C4 compounds from the hydrocracked effluent to the steam cracker. 
However, Gould teaches process for converting a wide range hydrocarbon into valuable products using at least steam cracking (col. 4, line 38+) and hydrocracking (col. 4, line 41+) (figure; title). Gould teaches subjecting a hydrocarbon fraction to hydrocracking 10, i.e. a full-conversion hydrocracker, that produces low-boiling, normal paraffins, normal butanes, isobutene, and other liquid fractions (col. 4, lines 41- col. 5, line 22). The effluent is separated in a separation zone into a number of desired fractions and each fraction subsequently treated. Such fractions include low boiling hydrocarbons (i.e. C2-3, however, C4 could be included where not used for production of other chemicals) and higher boiling n-paraffins for cracking in the steam cracking unit (figure; col. 5, line 12+). Gould is silent regarding the means of separation of each of the fractions. 
Erisken and Rice both teach processing naphtha to recover n-paraffins for steam cracking to increase ethylene yield. Gould teaches hydrocracking a heavier fraction to recover 
With respect to claims 11, 13 and 14, Jolimaitre teaches wherein the separation may include a distillation column with a membrane on the feed or a membrane on one or more distilled fractions (throughout). Gould teaches separating the hydrocracked effluent, as well as the upstream crude and downstream process effluents, into a large number of fractions, and passing only specific fractions to the steam cracking unit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrocracked effluent fractions in a common distillation unit and send each to n-paraffin selective membrane separation, downstream conversion of non-normal compounds, and steam cracking of all n-paraffins in the process of Erisken or Rice and Jolimaitre to allow maximum conversion to and recovery of n-paraffins for steam.
With respect to claim 15, Gould teaches recycling the membrane reject stream 50 to the full-conversion hydrocracker 10 (figure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771